                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

DYNAMIC DATA TECHNOLOGIES,                     )
                                               )
               Plaintiff,                      )
                                               )
       v.                                      )       Civil Action No. 19-1529-CFC
                                               )
GOOGLE LLC and                                 )
YOUTUBE, LLC,                                  )
                                               )
               Defendants.                     )

                             REPORT AND RECOMMENDATION

       In this patent infringement action filed by Plaintiff Dynamic Data Technologies

(“Plaintiff”) against Defendants Google LLC (“Google”) and YouTube, LLC (“YouTube,” and

collectively with Google, “Defendants”), pending is Defendants’ motion to dismiss Plaintiff’s

allegations of pre-suit induced infringement and willful infringement of the 10 patents-in-suit

(the “patents-in-suit”), filed pursuant to Federal Rule of Civil Procedure 12(b)(6) (the “Motion”).

(D.I. 17; see also D.I. 60) For the reasons that follow, the Court recommends that Defendants’

Motion be GRANTED.

I.     BACKGROUND AND STANDARD OF REVIEW

       This action was originally filed on November 5, 2018 in the United States District Court

for the Eastern District of Texas. (D.I. 1) On January 11, 2019, Defendants filed the instant

Motion; in addition to the grounds for dismissal that the Court will resolve here, the Motion also

asserted that Plaintiff’s Complaint should be dismissed for improper venue, pursuant to Federal

Rule of Civil Procedure 12(b)(3). (D.I. 17) Later, the parties jointly moved that the case be

transferred to this District, (D.I. 48), and, as a result, the venue portion of the Motion is now

moot, (D.I. 60). The Court was thereafter referred the remainder of the Motion for resolution by
United States District Judge Colm F. Connolly, (D.I. 61), and, at the parties’ suggestion, (D.I.

60), the Court allowed the parties to file additional letter briefs (containing, inter alia,

supplemental authority from this Court) relevant to the remaining Rule 12(b)(6) issues. (D.I. 63;

D.I. 64; D.I. 65) That briefing concluded on October 30, 2019. (D.I. 65)

        The standard of review here is the familiar two-part analysis applicable to motions to

dismiss that are filed pursuant to Rule 12(b)(6), which is set out, inter alia, in Fowler v. UPMC

Shadyside, 578 F.3d 203, 210-11 (3d Cir. 2009).

II.     DISCUSSION

        Defendants argue that Plaintiff’s allegations in the Complaint are “insufficient to state a

claim for induced or willful infringement for any pre-suit conduct.” (D.I. 63 at 2) 1 Plaintiff, for

its part, asserts that Defendant Google had knowledge of the asserted patents and of its induced

and/or willful infringement since at least September 10, 2018 (i.e., about two months prior to the

filing of the Complaint in this case). (D.I. 1 at ¶¶ 133-37, 155-59, 178-82, 198-202, 219-23, 238-

43, 261-65, 282-86, 307-11, 333-37) Plaintiff points to three factual bases, referenced in the

Complaint, to support its argument that Google had pre-suit knowledge of the patents-in-suit:

            •   On September 10, 2018, Plaintiff’s Chinese counsel sent a letter to
                certain of Google’s executives “regarding [Plaintiff’s patent]
                portfolio and Google’s infringement of certain Chinese patents
                owned by [Plaintiff]”; this letter, which Google received, also
                included a list of all of the approximately 400 patents in Plaintiff’s
                portfolio, including the 10 patents-in-suit here, and a request to
                discuss the potential for a mutually-acceptable license agreement.
                (Id. at ¶¶ 12-13; see also id. at ¶¶ 9, 134, 156, 179, 199, 220, 239,
                262, 283, 308, 334);




        1
                Claims for induced and willful patent infringement each require that the infringer
had knowledge of the patent and knowledge of its infringement. Commil USA, LLC v. Cisco
Sys., Inc., 135 S. Ct. 1920, 1926 (2015); Välinge Innovation AB v. Halstead New England Corp.,
Civil Action No. 16-1082-LPS-CJB, 2018 WL 2411218, at *13 (D. Del. May 29, 2018).
                                                   2
              •   Google cited to the underlying patent application of what became
                  one of the patents-in-suit, United States Patent No. 8,311,112,
                  identifying that application as relevant prior art during Google’s
                  prosecution of one of Google’s own patent applications. (Id. at ¶¶
                  11, 78; see also D.I. 64 at 3); and

              •   Plaintiffs allege that the patents-in-suit were well-known in the
                  video processing industry (the relevant field here) and, relatedly,
                  that various third-party companies have cited to the patents-in-suit
                  and/or the underlying patent applications when those companies
                  were prosecuting their own patent applications. (D.I. 1 at ¶ 11; see
                  also id. at ¶¶ 39, 48, 57, 64, 72, 78, 87, 94, 105, 117, 137, 159,
                  182, 202, 223, 243, 265, 286, 311, 337).

        None of these three factual bases, considered individually, would allow for a plausible

allegation of Defendant Google’s pre-suit knowledge of the patents-in-suit. And it is arguable

whether—even considering all three factual bases together—such allegations would be sufficient

to plausibly set out Google’s pre-suit knowledge of those patents. But the Court need not reach

that issue.

        That is because even assuming that it is plausible that as of September 2018, Google

somehow knew of the existence of each of the patents-in-suit, Defendants’ Motion would still be

well taken—since the Complaint does not contain plausible allegations that Google would then

have known that it was infringing each of the patents-in-suit. After all, the September 10, 2018

letter did not allege that Google infringed any of the patents-in-suit, let alone explain why it is

that the accused Google products at issue, (see, e.g., id. at ¶ 120), infringed those particular

patents. And while the Complaint does assert, in conclusory language, that Google was aware

pre-suit that the “normal and customary use of the accused products would infringe” the patents-

in-suit, (see id. at ¶ 136, 158, 181, 201, 222, 242, 264, 285, 310, 336), it does not include

allegations further explaining why that is so. That is, it does not articulate why, in the absence of

having received a pre-suit notice letter explaining why the accused products infringed the


                                                   3
patents-in-suit, Google would have nevertheless understood (prior to being served with the

Complaint) that such infringement had been occurring. For this reason, the Court recommends

that the Motion be granted as to the claims-at-issue against Google. 2

       As to Defendant YouTube, the Court agrees with Defendants that the Complaint’s

allegations are insufficient to plausibly set out YouTube’s pre-suit knowledge of the patents-in-

suit and YouTube’s pre-suit knowledge of infringement. (See D.I. 63 at 2) None of the

Complaint’s allegations of pre-suit knowledge are specific to YouTube. (Id.) Though Plaintiff

notes in its letter brief that YouTube is a “subsidiary of Google[,]” (D.I. 64 at 3), it provides no

factual basis in its brief (or, more importantly, in the Complaint), for the conclusion that

Google’s knowledge should be imputed to YouTube. (D.I. 63 at 3 n.2); see also Varian Med.

Sys., Inc. v. Elekta AB, Civil Action No. 15-871-LPS, 2016 WL 3748772, at *5 (D. Del. July 12,

2016) (noting that concrete allegations that a parent corporation had pre-suit knowledge of a

patent were insufficient, without more, to plausibly allege that lesser subsidiaries of that parent

had the requisite knowledge) (citing cases), report and recommendation adopted, 2016 WL




       2
                  See Deere & Co. v. AGCO Corp., Civil Action No. 18-827-CFC, 2019 WL
668492, at *6-7 (D. Del. Feb. 19, 2019) (concluding that allegations about a pre-suit letter, which
made reference to four patents and was sent to a defendant, were insufficient to plausibly allege
that the letter gave defendant pre-suit knowledge that its accused products infringed those
patents, in part because the complaints at issue “[did] not allege that the letter identified the
[accused products]; nor [did] the . . . complaints allege that the letter stated that (let alone
explained how) the combination[s] of [the accused products] infringe[d] the four patents” at
issue); cf. VLSI Tech. LLC v. Intel Corp., Civil Action No. 18-966-CFC, 2019 WL 1349468, at
*2 (D. Del. Mar. 26, 2019) (concluding that a complaint’s failure to allege sufficient facts as to
why a defendant was willfully blind to its infringement of the patents-in-suit provided an
independent basis to dismiss willful infringement allegations, even if the complaint had
sufficiently alleged that the defendant was willfully blind to the existence of those patents).


                                                  4
9307500 (D. Del. Dec. 22, 2016). For that reason alone, the Court recommends that the Motion

be granted as to the claims at issue against YouTube. 3

III.   CONCLUSION

       For the foregoing reasons, the Court recommends that the Motion be GRANTED, and

that Plaintiff’s claims of pre-suit induced infringement and of willful infringement be dismissed.

       This Report and Recommendation is filed pursuant to 28 U.S.C. § 636(b)(1)(B), Fed. R.

Civ. P. 72(b)(1), and D. Del. LR 72.1. The parties may serve and file specific written objections

within fourteen (14) days after being served with a copy of this Report and Recommendation.

Fed. R. Civ. P. 72(b)(2). The failure of a party to object to legal conclusions may result in the

loss of the right to de novo review in the district court. See Sincavage v. Barnhart, 171 F. App’x

924, 925 n.1 (3d Cir. 2006); Henderson v. Carlson, 812 F.2d 874, 878-79 (3d Cir. 1987).

       The parties are directed to the Court’s Standing Order for Objections Filed Under Fed. R.

Civ. P. 72, dated October 9, 2013, a copy of which is available on the District Court’s website,

located at http://www.ded.uscourts.gov.



Dated: March 18, 2020                                 ____________________________________
                                                      Christopher J. Burke
                                                      UNITED STATES MAGISTRATE JUDGE




       3
                Moreover, since Plaintiff’s argument as to YouTube relies on Plaintiff having
established the requisite types of pre-suit knowledge as to Google, and since the Court has found
the allegations as to Google wanting, that would provide another reason why the Motion should
be granted with regard to YouTube.
                                                 5
